Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: shown in Figs. 1-7, where the blades are linear and the supporting surface defines slots, classified in B26D1/09;  
Species B: shown in Fig. 8, where the blades are curved in a grid formation and the supporting surface does not include slots, classified in B26D3/185; and 
Species C: shown in Figs. 9 and 10, where the blades include an array of spaced apart projections with differing lengths in a same row, classified in A47J43/04. 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, claim 8 is specific to Species A, claim 10 is specific to Species B, and claim 11 is specific to Species C. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  .
the inventions have acquired a separate status in the art in view of their different classification (see the different classification above);
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries – here, keywords applicable to Species A, such as “blade with slot”, are not applicable to Species B or C; keywords applicable to Species B, such as “blade with grid with (opening or aperture)” are not applicable to Species A or C; keywords applicable to Species C, such as “array with projections” are not applicable to Species A or B).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Applicant’s representative Ryan Dupuis on 9 June 2022 a provisional election was made without traverse to prosecute the invention of Species A, reading on claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the features canceled from the claim(s):
“a hinge axis that is perpendicular to the first and second longitudinal directions” as recited in claim 1 (no hinge axis is illustrated, nor is the structure of the hinge “18” shown in sufficient detail to determine the direction of the hinge axis);
“an open position in which the upper body portion diverges away from the lower body portion” as recited in claim 1 (only a closed position is shown; see Figs. 1 and 2); and
“the blades being spaced apart from the supporting surface in the open position so as to be arranged to receive the food item between the blades and the supporting surface” as recited in claim 1.
No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both an upper frame portion and a blade in Fig. 1. The examiner suggests replacing the upper of two reference characters “42” in Fig. 1 with the reference character – 40 – for consistency with the written description and with Figs. 4-6.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32b” has been used to designate both the upper channel portion and the lower channel portion in Fig. 2. The examiner suggests replacing the lower of two reference characters “32b” in Fig. 2 with the reference character – 32a – for consistency with the written description and with Fig. 1.  
The drawings are objected to because the reference characters “12” and “14” are reversed in Fig. 4 compared to Figs. 1 and 2 and the written description. As described in the written description, reference character “12” should indicate a lower body portion and reference character “14” should indicate an upper body portion, and therefore the reference characters should be swapped in Fig. 4.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because various reference characters are used to indicate parts of different embodiments. For example, reference characters in the embodiment of Figs. 1-6 should not be repeated in the embodiment of Fig. 7 since the same blade assembly “38” and the same blades “42” are not repeated between the two embodiments. The examiner suggests reference characters “138” and “142” for use in Fig. 7, noting that the written description must be amended in accordance with any changes to the reference characters in the drawings. As another example, reference characters in the embodiment of Figs. 1-6 should not be repeated in the embodiment of Fig. 8. The examiner suggests the addition of a “2” in front of reference characters in Fig. 8, with corresponding amendments to the written description required. The above examples related to Figs. 7-8 are not exhaustive and this objection applies to other embodiments as well.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities:  
In claim 1, the terms “lower” at lines 4, 6, and 25 and “upper” at lines 8, 10, and 24 are objected to due to being dependent on the orientation of the chopping apparatus. In view of the present specification it is clear that the terms “lower” and “upper” are intended as names rather than structural limitations. For example, as a hand-held device, the apparatus as disclosed can be oriented in a variety of positions, including a position where the apparatus is hung on a hook with the two body portions being a front and rear portion. Therefore, the examiner suggests replacing “lower” at with – first – and “upper” with – second –.
Claim 1 at line 5 recites, “a first end and an opposing second end of the lower body portion”, and claim 1 at line 9 recites, “a first end and an opposing second end of the upper body portion”. It is clear that the respective first ends are of the lower body portion and of the upper body portion, respectively, in view of claim 1, lines 12-13. Thus, these recitation should be amended to read -- a first end of the lower body portion and an opposing second end of the lower body portion – and  -- a first end of the upper body portion and an opposing second end of the upper body portion – to better clarify that the ends are of the respective body portions. Likewise, the recitation in claim 1 at lines 10-11 of “the first end and the second end of the upper body portion” should be amended to read – the first end of the upper body portion and the second end of the upper body portion –.
Claim 1 at line 20 recites, “thereon”. This recitation should read – on the supporting surface –.
Claim 1 at line 21 introduces a new longitudinal axis named “a longitudinal axis”. Since other longitudinal axes are previously introduced at lines 6 and 10, the longitudinal axis at line 21 should be given a name, such as – a supporting surface longitudinal axis – or – a third longitudinal axis –.
Claim 1 at line 23 recites, “each blade”. This recitation should read – each of the blades – or – each blade of the blades –.
Claim 5 twice “at least some of the blades that are in proximity to the second end of the upper body portion” and “at least some of the blades that are in proximity to the first end of the upper body portion”. The recitations of “at least some” should have two different names, and the phrases “the blades that are in proximity to” should be avoided because the blades are not initially introduced as in proximity to any end. To overcome these issues, the examiner suggests reciting -- wherein the blades include a first group of blades and a second group of blades, wherein the first group of blades is in proximity to the first end of the upper body portion and the second group of blades is in proximity to the second end of the upper body portion, and wherein the second group of blades protrudes farther from the second longitudinal axis of the upper body portion than the first group of blades – or similar. 
Claim 6 recites, “a handle member fixedly attached to a supporting body portion comprising”. This recitation should read – a handle member fixedly attached to a supporting body portion, the supporting body portion comprising –.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 17-18 recites, “in which the upper body portion diverges away from the lower body portion from the first end towards the second end thereof”. This recitation is indefinite because it is unclear whether “thereof” refers to ‘of the upper body portion’ or ‘of the lower body portion’. Each of the upper and lower body portions has a first end and a second end, so either body portion could be referred to by “thereof”, and either interpretation appears consistent with the present specification. The examiner suggests amending this recitation as follows -- in which the upper body portion diverges away from the lower body portion from the first end of the [upper or lower] body portion towards the second end of the [upper or lower] body portion –.
Claim 6 recites, “the longitudinal direction of the supporting body portion”. There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis renders the claim indefinite because it is unclear whether a new longitudinal direction is being introduced, or whether the longitudinal direction of the supporting body portion is the same as one of the first and second longitudinal directions previously introduced in claim 1. Further, if the latter is intended, it is unclear which particular longitudinal direction is intended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,383,365 to Metzigian in view of US Pat. No. 9,840,017 B2 to Osborne et al.
Regarding claim 1, Metzigian discloses a chopping apparatus 10 for chopping a food item 15 (see the food item 15 in Fig. 1), the apparatus comprising: 
a lower body portion 11 which is elongate in a first longitudinal direction (a left-right direction along the plane of the page relative to Fig. 1) between a first end (a left end relative to Fig. 1; the first end including posts 20) and an opposing second end of the lower body portion 11 (a right end relative to Fig. 1) so as to define a lower longitudinal axis extending between the first end and the second end of the lower body portion 11 (the lower longitudinal axis being an axis extending left-right along the plane of the page through the lower body portion 11 relative to Fig. 1); 
an upper body portion 24 which is elongate in a second longitudinal direction (a direction defined by the portion 24 in Fig. 1; the second longitudinal direction being parallel to the first longitudinal direction when the upper body portion 24 is pivoted to be parallel to the lower body portion 11) between a first end and an opposing second end of the upper body portion 24 (left and right ends of the upper body portion 24 relative to Fig. 1, respectively) so as to define an upper longitudinal axis extending between the first end and the second end of the upper body portion (see Fig. 1, the upper longitudinal axis being an axis extending the length of the upper body portion 24); 
a hinge (at hinge pin 22; hereinafter “hinge 22” for brevity) coupled between the first end of the lower body portion 11 and the first end of the upper body portion 24 (see Fig. 1), the hinge 22 defining a hinge axis that is perpendicular to the first and second longitudinal directions (the hinge axis extending into and out of the page relative to Fig. 1, which is perpendicular to the first and second longitudinal directions along the plane of the page relative to Fig. 1) such that the upper body portion 24 is pivotal relative to the lower body portion 11 between (i) a closed position in which the upper body portion 24 lies substantially parallel to and alongside the lower body portion 11 (the closed position being when the upper body portion 24 is pivoting clockwise relative to Fig. 1, which closed position is described at col. 2, lines 6-10), and (ii) an open position in which the upper body portion 24 diverges away from the lower body portion 11 from the first end towards the second end thereof (the open position shown in Fig. 1); 
a supporting surface (see the concave surface of support 12 that is supporting the food item 15 in Fig. 1) on the lower body portion 11 (see Figs. 1 and 2), the supporting surface facing towards the upper body portion 24 (see Fig. 1) and being arranged to support the food item 15 thereon (see Figs. 1 and 2), and the supporting surface being curved about a longitudinal axis oriented in the first longitudinal direction so as to be concave and partly cylindrical in shape (see Fig. 2, where the longitudinal axis extends out of the page; relative to Fig. 1, this longitudinal axis extends left-right along the plane of the page; the surface is ‘partly cylindrical in shape’ because the cross-sectional shape shown in Fig. 2 is shaped like a portion of a circle); 
a plurality of blades 30 supported on the upper body portion 24; 
the blades 30 being spaced apart from the supporting surface in the open position so as to be arranged to receive the food item 15 between the blades 30 and the supporting surface (see Fig. 1); 
the blades 30 being located in close proximity to the supporting surface in the closed position so as to be arranged to chop the food item 15 supported on the supporting surface (see col. 2, lines 6-10; note also that although ‘close’ is a relative term, the claim itself provides a standard for determining whether the blades are ‘in close proximity to the supporting surface’ – that standard being whether or not the food item is chopped).
	Regarding claim 4, Metzigian discloses that the supporting surface is formed on a base member 12 (see Figs. 1 and 2), the base member 12 being received into a channel 16 on the lower body portion 11 so as to be readily releasable from the lower body portion 11 (see Figs. 1 and 2; see also col. 1, lines 16-19 and col. 1, lines 55-59).
Regarding claim 7, Metzigian discloses, when the blade member 39 shown in Fig. 7 is installed in upper body portion 24 as disclosed col. 2, lines 34-45, that the blades comprise lateral blades oriented perpendicularly to the second longitudinal direction of the upper body portion 24 upon which the blades are supported (see Fig. 7, noting that the blades include blades extending both parallel and perpendicular to the second longitudinal direction).
Regarding claim 8, Metzigian discloses, when the base member 43 is installed on the lower body portion 11 as disclosed col. 2, lines 34-45 and as shown in Fig. 8, that the supporting surface includes a plurality of slots 44 formed therein (see Fig. 8 and col. 2, lines 40-43), the slots 44 receiving the lateral blades therethrough in the closed position of the upper body portion 24 relative to the lower body portion 11 (see Figs. 7 and 8; see also col. 2, lines 40-43).
Metzigian also discloses that its blades 30 are exchangeable along with a frame 28 such that other types of blades can be used with the chopping apparatus (see col. 2, lines 26-45). However, Metzigian fails to disclose each blade extending towards the lower body portion from an upper end mounted on the upper body portion to a lower end defining a cutting edge thereon as required by claim 1.  Additionally, in regards to the rejections of claims 7 and 8 above, which rejections include the frame 39 shown in Fig. 7 and the base member 43 shown in Fig. 8  of Metzigian being installed in the chopping apparatus, Metzigian fails to explicitly disclose that the base member 43 includes the same concave shape as the base member 12 shown in Figs. 1-2 of Metzigian. As a result, Metzigian, in the embodiment relied upon for the rejections of claims 7 and 8, fails to disclose that the support surface is curved about a longitudinal axis oriented in the first longitudinal direction so as to be concave and partly cylindrical in shape as required by claim 1.  
Osborne, though, teaches a chopping apparatus 100 having a plurality of blades 138a-138i supported on an upper body portion 104, each blade 138a-138i extending towards a lower body portion 106 from an upper end mounted on the upper body portion 104 to a lower end defining a cutting edge thereon (see Fig. 4, and see also the cut performed by the cutting edges at the lower ends of the blades 138a-138i in Fig. 2). 
The blades of Metzigian are made of wire and are tensioned for cutting. Osborne teaches rigid blades that are supported by the upper body portion. Whereas the blades of Metzigian have a linear shape due to their taut wire construction, the blades of Osborne are sufficiently rigid to allow for non-linear shapes, such as the chicane-type shape shown in Fig. 4 of Osborne. Therefore, it would have been obvious to one of ordinary skill in the art to provide the apparatus of Metzigian with an additional frame having  a plurality of blades supported thereon, each blade extending toward the lower body portion form an upper end mounted on the frame to a lower body portion defining a cutting edge thereon in view of the teachings of Osborne. This modification is advantageous in order to provide additional cutting versatility. Since Metzigian desires exchanging frames in the upper body portion having different blade configurations for different types of cutting, this modification further enhances the versatility of the chopping apparatus of Metzigian by providing a different type of cut, in particular a cut having a non-linear cutting shape. Indeed, the particular blade construction of Osborne is advantageous because it allows for non-linear cutting shapes, thus providing an additional cutting option to the apparatus of Metzigian.
Additionally, in regards to the embodiment of Figs. 7 and 8 of Metzigian failing to explicitly disclose that the support surface is curved about a longitudinal axis oriented in the first longitudinal direction so as to be concave and partly cylindrical in shape, Metzigian in the embodiment of Figs. 1 and 2 discloses a supporting surface of the base member 12 being curved about a longitudinal axis oriented in the first longitudinal direction so as to be concave and partly cylindrical in shape (see Fig. 2, where the longitudinal axis extends out of the page; relative to Fig. 1, this longitudinal axis extends left-right along the plane of the page; the surface is ‘partly cylindrical in shape’ because the cross-sectional shape shown in Fig. 2 is shaped like a portion of a circle). The curved supporting surface of the base member 12 of the embodiment of Figs. 1 and 2 is advantageous because it aids in the base member 12 retaining the food item 15 being cut since the food item 15 can be retained in a recessed, concave area in the base member 12 (see Figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art to provide supporting surface of the base member of the embodiment of Figs. 7 and 8 of Metzigian with a concave supporting surface as taught by the supporting surface of the base member of the embodiment of Figs. 1 and 2 of Metzigian. This modification is advantageous because it allows the base member of the embodiment of Figs. 7 and 8 of Metzigian to better hold the food item being cut, since the food item can be located in a concavity in the base member so that sides of the concavity aid in retaining the position of the food item. This modification is only required for the rejection of claims 7 and 8 as discussed above.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzigian in view of Osborne as applied to claim 1 above, and further in view of US Pat. No. 9,914,229 B2 to Fastabend et al.
Regarding claim 2, Metzigian, as modified, discloses that the blades are supported on a frame 28 and the frame 28 removably received on the upper body portion 24 so as to be readily releasable from the upper body portion 24 (see Fig. 3 and col. 2, lines 27-29).
Metzigian, however, requires removing screw fasteners 29 in order to remove the frame 28 with the blades (see Fig. 3 and col. 1, lines 27-28).
Metzigian fails to disclose that the frame is slidably received into a channel on the upper body portion as required by claim 2 and that the channel supports the frame for sliding in the second longitudinal direction of the upper body portion as required by claim 3.
	Fastabend, though, teaches a chopping apparatus (see Fig. 1) having a frame 18 that is slideably received into a channel 68 on an upper body portion 54 (compare Figs. 3 and 4; see also col. 5, lines 33-47) [claim 2] and that the channel 68 supports the frame 18 for sliding in a second longitudinal direction of the upper portion body portion 54 (compare Figs. 3 and 4, where the second longitudinal direction extends between a first or front end relative to Fig. 4 and a second or rear end relative to Fig. 4 of the upper body portion) [claim 3]. Fastabend teaches a configuration where a frame can be secured to an upper body portion of a chopping apparatus by sliding the frame into a channel on the upper body portion and then secured in place by manually rotatable locks 63 (see Fig. 3 and col. 7, lines 24-42).
	Therefore, noting that Metzigian, as modified, already teaches a frame that is removably received on the upper body portion, where Metzigian, as modified requires the use of screw fasteners to secure the frame to the upper body portion, it would have been obvious to one of ordinary skill in the art to provide the upper body portion of Metzigian, as modified, with a channel for slidably receiving the frame in the second longitudinal direction of the upper body portion as taught by Fastabend instead of using the fasteners to secure the frame to the upper body portion. This modification includes both providing the upper body portion with the channel extending in the second longitudinal direction as taught by Fastabend and the provision of manual locks as taught by Fastabend in place of the screw fasteners of Metzigian, as modified. This modification is advantageous because it allows for a tool-free installation and removal of the frame on the upper body portion. An operator can merely manually turn two locks to secure the frame in place following this modification, rather than having to unscrew and then re-screw multiple fasteners. Thus, the modification simplifies installation and removal of the frame from the upper body portion.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzigian in view of Osborne as applied to claim 1 above, and further in view of US Pat. No. 3,580,168 to Zysset.
Regarding claim 6, Metzigian, as modified, discloses a handle member 32 fixedly attached to a supporting body portion comprising one of the upper body portion and the lower body portion (in particular, the upper body portion 24; see Figs. 1 and 3 of Metzigian), the handle member extending in the longitudinal direction of the supporting body portion (see Figs. 1 and 3). 
Metzigian, as modified, fails to disclose that the handle member extends in the longitudinal direction of the supporting body portion diametrically opposite to the supporting surface in relation to the hinge axis as required by claim 6.
	Zysset, on the other hand, teaches a food processing device having a lower body portion (at 1d in Fig. 1) pivotally attached to an upper body portion (at 2c in Fig. 1; the pivot being at 3 in Fig. 1) for processing a food item, similar to Metzigian as modified.  Zysset teaches a handle member 1a that extends in a longitudinal direction of a supporting body portion defined by the lower body portion (see Fig. 1) diametrically opposite to a supporting surface (an upper surface of 1d) in relation to the hinge axis (at 3; see Fig. 1). The handle configuration of Zysset is advantageous over that of Metzigian for multiple reasons. As a first reason, the handle device allows a user to hold the entire chopper in the user’s hand via the handle members, thus enhancing movement of the device. As a second reason, the handle configuration allows a user to close the device with a single handed squeezing motion. As a third reason, the handles allow for improved leverage compared to the handle of Metzigian, as modified, in view of the substantial length of the handles of Zysset.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the chopping apparatus of Metzigian, as modified, to include a handle configuration as taught by Zysset, which handle configuration includes a handle member extending diametrically opposite to a supporting surface in relation to a hinge axis. This modification allows a user to hold the chopper in one hand during operation, allows a user to close the device with a single-handed squeezing motion, and allows for increased leverage.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 2,735,467 to Hellmich in view of US Pat. No. 4,383,365 to Metzigian.
Regarding claim 1, Hellmich discloses a chopping apparatus for chopping a food item (see Fig. 7), the apparatus comprising: 
a lower body portion 13 which is elongate in a first longitudinal direction (a left-right direction along the plane of the page relative to Fig. 7) between a first end (a right end relative to Fig. 7) and an opposing second end of the lower body portion 13 (a left end relative to Fig. 7) so as to define a lower longitudinal axis extending between the first end and the second end of the lower body portion 13 (the lower longitudinal axis being an axis extending left-right along the plane of the page through the lower body portion 13 relative to Fig. 7); 
an upper body portion 1 which is elongate in a second longitudinal direction (a direction defined by the portion 1 in Fig. 7; the second longitudinal direction being parallel to the first longitudinal direction when the upper body portion 1 is pivoted to be parallel to the lower body portion 13) between a first end and an opposing second end of the upper body portion 24 (right and left ends of the upper body portion 1 relative to Fig. 7, respectively) so as to define an upper longitudinal axis extending between the first end and the second end of the upper body portion (see Fig. 7, the upper longitudinal axis being an axis extending the length of the upper body portion 1); 
a hinge (at bolt 14; hereinafter “hinge 14” for brevity) coupled between the first end of the lower body portion 13 and the first end of the upper body portion 1 (see Fig. 7), the hinge 14 defining a hinge axis that is perpendicular to the first and second longitudinal directions (the hinge axis extending into and out of the page relative to Fig. 7, which is perpendicular to the first and second longitudinal directions along the plane of the page relative to Fig. 7) such that the upper body portion 1 is pivotal relative to the lower body portion 13 between (i) a closed position in which the upper body portion 1 lies substantially parallel to and alongside the lower body portion 13 (the closed position being when the upper body portion 1 is pivoting counter-clockwise relative to Fig. 7, which closed position is described at col. 4, lines 22-35 – the substantially parallel feature is met as evident from the position of depression 18 that receives upper portion 1 per col. 3, lines 64-65), and (ii) an open position in which the upper body portion 1 diverges away from the lower body portion 13 from the first end towards the second end thereof (the open position shown in Fig. 7); 
a supporting surface on the lower body portion 13 (see Fig. 7 and col. 3, lines 56-61), the supporting surface facing towards the upper body portion 1 (see Fig. 7) and being arranged to support the food item thereon (see Fig. 7 and col. 3, lines 56-61); 
a plurality of blades 3 supported on the upper body portion 1 (see Fig. 7), each blade extending toward the lower body portion 13 from an upper end mounted on the upper body portion 1 to a lower end defining a cutting edge thereon (see Fig. 7); 
the blades 3 being spaced apart from the supporting surface in the open position so as to be arranged to receive the food item between the blades 3 and the supporting surface (see Fig. 7); 
the blades 3 being located in close proximity to the supporting surface in the closed position so as to be arranged to chop the food item supported on the supporting surface (this feature is met when the upper body portion 1 is rotated counter-clockwise toward the lower body portion 13 so that the upper body portion 1 is received in depression 18; see the chopping food shown in Fig. 1; note also that although ‘close’ is a relative term, the claim itself provides a standard for determining whether the blades are ‘in close proximity to the supporting surface’ – that standard being whether or not the food item is chopped).
Hellmich does not expressly disclose the shape of the supporting surface in a direction perpendicular to the first longitudinal direction. Hellmich, therefore, fails to disclose that the supporting surface is curved about a longitudinal axis oriented in the first longitudinal direction so as to be concave and partly cylindrical in shape as required by claim 1.
Metzigian discloses a supporting surface of the base member 12 being curved about a longitudinal axis oriented in the first longitudinal direction so as to be concave and partly cylindrical in shape (see Fig. 2, where the longitudinal axis extends out of the page; relative to Fig. 1, this longitudinal axis extends left-right along the plane of the page; the surface is ‘partly cylindrical in shape’ because the cross-sectional shape shown in Fig. 2 is shaped like a portion of a circle). The curved supporting surface of the base member is advantageous because it aids in the base member retaining the food item being cut since the food item can be retained in a recessed, concave area in the base member (see Figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art to provide supporting surface of the base member of the embodiment of Hellmich with a concave supporting surface as taught by the supporting surface of the base member of Metzigian. This modification is advantageous because it allows the base member of Hellmich to better hold the food item being cut, since the food item can be located in a concavity in the base member so that sides of the concavity aid in retaining the position of the food item.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellmich in  view of Metzigian as applied to claim 1 above, and further in view of US Pat. No. 8,739,669 B2 to Engdahl et al.
Hellmich, as modified, fails to disclose that at least some of the blades that are in proximity to the second end of the upper body portion protrude farther from the second longitudinal axis of the upper body portion than at least some of the blades that are in proximity to the first end of the upper body portion as required by claim 5.
Engdahl, though, teaches providing a chopping apparatus (see Fig. 3) with blades 3 arranged in two ‘cycles’ of blades 3 that protrude at increasing distances from a second longitudinal axis of an upper body portion 1 (see Fig. 3 and 6). Engdahl teaches that arranged the blades in cycles, with the blades of each cycle arranged in a stair-formation, is advantageous in order to reduce the required cutting force since not all blades cut simultaneously (see col. 1, lines 17-27).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the blades of Hellmich, as modified, in at least two cycles where the blades of each cycle protrude in a stair-like formation as taught by Engdahl. This modification is advantageous in order to reduce the cutting force required since not all blades cut simultaneously. Moreover, with this modification, the blades of one cycle can be considered as the ‘blades in proximity to the second end’ of the upper body portion, and the blades of the other cycle can be considered as the ‘blades in proximity to the first end’ of the upper body portion (noting that the two cycles of blades retain the alignment parallel to the pivot axis as shown in Fig. 7 of Hellmich). Thus, at least some of the blades in one cycle protrude further from the second longitudinal axis than at least some of the blades in the other cycle of blades (since ‘at least some of the blades’ allows for the selection of any two blades of each cycle). As a result, Hellmich, as modified, discloses the features of claim 5. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following references discloses a relevant chopping apparatus:
US Pat. No. 3,163,192 to Lupoli
US Pub. No. 2016/0052156 A1 to Wright
US Pub. No. 2007/0022611 A1 to Verbiest
US Design Pat. No. D670,140 S to Kavanaugh et al.
US Design Pat. No. D635,049 S to Coffey
US Design Pat. No. D664,013 S to Nguyen
US Design Pat. No. D499,615 S to Nordgren
US Design Pat. No. D400,065 to Fohrman
US Design Pat. No. D207,378 to Levin
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724